Sullivan, J.,
dissenting. I respectfully dissent from the opinion of the court in this case for the reason that under the evidence contained in the record it appears that the defendant in error temporarily checked her four packages with the checking officer upon the dock, several hours before the regular departure of the ship of plaintiff in error, and, in the meantime, was attending to matters concerning her baggage and its shipment, and, thereupon, before the departure of the boat, re*514quested the return of one of her packages, to-wit, a package containing her valuables, and said request was refused.
It is clear from, the record that because of the value of the package ¡she desired to retain personal control and custody of the same, and that she did not desire to trust it with the plaintiff in error, who gave as a reason for the refusal that it was against the rules of the company.
There was no such rule in the contract between the plaintiff in error and the defendant in error, as stipulated in the terms printed upon the ticket or any other terms of actual contract between the plaintiff in error and the defendant company. It is clear that against her will, and without any alternative on her part, except to take ¡ship without her valuable package, the plaintiff in error vi et armis deprived her of what appears to be her just right, and retained possession of the valuable package under circumstances and conditions to which she was not a party, but, on the contrary, an unwilling and protesting party, by reason whereof, and because of the insistence of plaintiff in error to retain such valuable package, under the circumstances afore'said, the same was lost, as a result of which the defendant in error was damaged in the amount found by the jury, to-wit, $528.
If we confine ourselves to the record in the case at bar it is evident that it is distinguished from the cases cited in the briefs, for in those cases there was no issue as1 to whether the terms of the contract were mutually agreed upon. If it is claimed that the proof was in variance with the allegations of the petition, it was the duty of the court sua sponte to order the petition amended to *515conform to the proof, for the reason that the defendant in error was entitled to have her case tried and decided upon the actual proof in the case even though .it might he at technical variance with the allegations of the petition.
For these reasons I dissent from the majority opinion rendered in this caise.